Citation Nr: 0408227	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  98-08-682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back condition, 
claimed as secondary to a service connected left knee 
disability.

ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1981 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a October 1997 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for a 
back condition, claimed as secondary to a service connected 
left knee disability.  Thereafter, the veteran relocated to 
New York, and the file was transferred to the jurisdiction of 
the New York, New York VARO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  


The issue on appeal involves secondary service connection for 
the veteran's claimed back condition.  In this regard, the RO 
determined that the veteran's back disorders were the result 
of aging and a congenital defect. The opinion did not address 
whether the service-connected left knee disorder aggravated 
the nonservice-connected back disorder.  The United States 
Court of Appeals for Veterans Claims has held that where a 
veteran's service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability. (Allen v. Brown, 7 Vet.App. 439 
(1995)).

Since the medical evidence of record is not sufficient at the 
present time to make an equitable decision on this claim, 
further development for such an examination is warranted.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2003).  
Therefore, the RO should arrange the veteran to undergo VA 
examination for her back condition.

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
request the names, addresses and treatment 
dates pertaining to any claims she has 
submitted for any back injuries sustained, 
to include automobile injuries and /or 
other claimed back injuries.

3.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated her for her back condition.  
After securing the necessary release(s), 
the RO should obtain copies of those 
records, to include all previous x-ray 
reports, that are not already in the 
claims file, and have them associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.  

4.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA examination to determine whether there 
is a nexus between the veteran's back 
condition, claimed as secondary to her 
service connected left knee disability.  
It is of high importance that the 
veteran's entire claims file, to include 
the service medical records, be made 
available to the examining physician for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests and 
studies are to be performed and x-rays 
taken.  All medical findings are to be 
reported in detail.  Following 
examination of the veteran and review of 
the record, the examiner is to offer a 
medical opinion (as to whether it is at 
least as likely as not that the veteran's 
service connected left knee disability 
caused her back condition or aggravated a 
preexisting back condition.  A complete 
rationale for any opinion rendered is to 
be included in the report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.  

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of Allen as it pertains to 
service connection for the veteran's back 
condition, claimed as secondary to her 
service connected left knee disability.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




